PER CURIAM.
Judgment and order of the-County Court of Westchester County reversed, and new trial ordered, costs to abide the event, on the ground that the allowance of defendant’s counterclaim was not supported by competent evidence, and that, if the defendant was entitled to possession of the chattel, then the judgment should have awarded him possession, or his damages should have been fixed at the reasonable value of the chattel, less the amount due and unpaid thereon under the contract of conditional sale.